97 Ariz. 133 (1964)
397 P.2d 631
STATE of Arizona, Appellee,
v.
Stephen Earl PEATS, Appellant.
No. 8225.
Supreme Court of Arizona. En Banc.
December 23, 1964.
Robert W. Pickrell, Atty. Gen., and Edward I. Kennedy, Asst. Atty. Gen., for appellee.
Stephen Earl Peats, in pro. per.
BERNSTEIN, Justice.
Appellant appeals from the denial of his petition for habeas corpus in the Superior Court of Pinal County. Appellant is serving a sentence of life imprisonment imposed in the Yuma County Superior Court after his conviction of the crime of first degree murder.
*134 Appellant contends that in a capital offense he was not provided with counsel at every stage of the proceedings. This court has before it the record of proceedings in the Justice Court and in the Superior Court. The record shows that appellant claimed to be 17 years old on September 29, 1962. He was remanded to the Juvenile Court which ordered that he should be tried in the Superior Court as an adult, pursuant to Arizona Constitution Art. 6, § 15, A.R.S. The record also shows that preliminary hearing was held on the crime of murder on December 3, 1962, at which time appellant waived preliminary hearing in accordance with Rule 17A, Rules of Criminal Procedure, 17 A.R.S., and was held to answer without bond. Appellant appeared on January 11, 1963 in Superior Court and pled not guilty. At this time he had counsel. The record further shows that from this time forward throughout the course of the trial appellant had counsel at all times. Counsel continued to represent appellant until March 13, 1963 when a motion for a new trial was denied, it being the last proceeding in the Superior Court. The record is conclusive that appellant was in no way denied his constitutional right to have counsel.
Appellant also contends that the information on which he was tried was fatally defective in that it did not charge premeditation. This contention is without merit. Macias v. State, 39 Ariz. 303, 6 P.2d 423; State v. Woolery, 93 Ariz. 76, 378 P.2d 751.
Judgment affirmed. Writ denied.
UDALL, C.J., LOCKWOOD, V.C.J., STRUCKMEYER and SCRUGGS, JJ., concurring.